Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The effective filing date of this application is January 10, 2014. 
This application is a continuation of 15/492,034 (04/20/2017; PAT 10847359) which is a continuation of 15/049,420 (02/22/2016; PAT 9,633,832) which is a continuation of 14/152,497 (01/10/2014; PAT 9,269,585). This Office Action is in response to the application filed November 10, 2020. This action is an ALLOWANCE.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows: 
The Specification is amended by replacement with the following amended paragraph (37 CFR 1.121):
PRIORITY DATA
[0001]	  The present application is a continuation application of U.S. Application No. 15/492,034, filed April 20, 2017, now U.S. Patent 10,847,359, which is a continuation application of U.S. Application No. 

Allowable Subject Matter
Claims 1 – 20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, Claim 8, and Claim 16, the prior art of record does not disclose nor render obvious, either alone or in combination, a method comprising the combination of limitations including, respectively, the steps of removing a first oxide layer formed on a metal gate; subsequently forming a second oxide layer on the metal gate; and reducing the second oxide layer to a metal included in the metal gate using a reducing agent – and respectively including further 
the metal gate having a dielectric sidewall spacer disposed along a sidewall of the metal gate, and wherein the metal gate is recessed with respect to the sidewall spacer after removing the first oxide layer (Claim 1); and
the step of removing the first metal oxide layer to expose the metal gate is by a wet etching process (Claim 8); and
oxidizing the first portion of the metal gate such that the oxidized first portion of the metal gate extends from the first sidewall spacer 
Examiner notes HUNG (US 20140361381; effectively-filed June 10, 2013; “MULTI-METAL GATE SEMICONDUCTOR DEVICE HAVING TRIPLE DIAMETER METAL OPENING”) and RACHMADY (US 8,686,517; pub. date April 7, 2011; “Self-aligned Insulating Etchstop Layer On A Metal Contact”) teach methods including metal gates and steps of cleaning the metal gate of oxide material. However, neither HUNG nor RACHMADY, either alone or in combination, disclose or render obvious Applicant’s inventive method as recited by instant Claims 1, 8, and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813




/SHAHED AHMED/Primary Examiner, Art Unit 2813